Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Maddalozzo, Jr. et al. (Pat. No. US 6,463,573 B1) teaches a system for dynamically resynchronizing a storage system made up of a plurality of mirrored logical volumes respectively divided into a plurality of mirrored logical data partitions in the event of a system failure. Immediately after the correction of the problem causing the failure, meals start to resynchronize the plurality of logical volumes but without waiting for the resynchronization to be completed; means access data from a data partition in one of said logical volumes. Then there are means for determining whether the portion of the logical volume containing the accessed partition has already been resynchronized, together with means responsive to these determining means for replacing the corresponding data in the other mirrored partitions in the logical volume with the accessed data, in the event that the portion of the logical volume has not been resynchronized.
Chou et al. (Pat. No. US 8,413,145 B2) teaches during initialization of high availability, the entire memory image for the active VM 114a will be migrated to the main memory 110b of the standby host 106. However, after initialization of high availability, the active host 102 may mark particular memory pages (e.g., pages 204a, 208a, and/or 210a) dirty with a marker 212. The marker 212 may be any data element that can mark a memory page as having been changed from some moment in time. The dirty memory pages can be copied to a separate ring buffer 214. From the ring buffer 214, the active 
Although within a gaming system software (an application differing from the instant invention) Stockdale et al. (Pub. No. US 2005/0010738 A1) teaches system dynamic initialization concepts similar to those of the instant invention. Stockdale teaches the non-volatile memory allocation system 990, which includes the NV-RAM manager, allows the non-volatile memory to be dynamically allocated and de-allocated by the gaming system software which allows for more efficient use of the non-volatile memory. The NV-RAM header 900 is stored at the beginning of non-volatile memory. The header contains a cold power up flag 902. This flag 902 is set to a known value when the machine is first powered on and the nonvolatile memory hasn't been initialized. When this flag 902 is set to the known value, the software knows that the contents of the non-volatile memory are in order and not in an un-initialized state.
As shown above, neither Maddalozzo nor Chou nor Stockdale anticipate or render obvious the combination set forth in the claims as a whole. Although in conjunction with all the other limitations, structure and environment which are not specifically analyzed, the claim requires two distinct information processing devices wherein the first information processing device further includes at least two physical storage devices and a processor. Moreover, the second, and a third information processing device, is also required which comprises at least one physical storage device and a processor; wherein the third information processing device is connected to the second information processing device.

Thus, while initialization and synchronization processes of various storage location may be known in the art, the combination of a plurality of these synchronization and initialization processes within the particular environment as claimed has not been found or found in obvious combination in the art. These aspects, as a whole in conjunction with all the other limitations, structure and environment, are not anticipated or rendered obvious by Maddalozzo nor Chou nor Stockdale, alone or in combination. .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.